835 F.2d 1545
Jane HODGSON, M.D.;  Arthur Horowitz, M.D.;  Nadine T.,Janet T., Ellen Z., Heather P., Mary J., Sharon L., KathyM., and Judy M., individually and on behalf of all otherpersons similarly situated;  Diane P., Sarah L. and JackieH.;  Meadowbrook Women's Clinic, P.A., Planned Parenthood ofMinnesota, a nonprofit Minnesota corporation;  MidwestHealth Center for Women, P.A., a nonprofit Minnesotacorporation;  Women's Health Center of Duluth, a nonprofitMinnesota corporation, Appellees,v.The STATE OF MINNESOTA;  Rudy Perpich as Governor of theState of Minnesota;  Hubert H. Humphrey, III, asAttorney General of the State ofMinnesota, Appellants.
Nos. 86-5423, 86-5431.
United States Court of Appeals,Eighth Circuit.
Submitted June 9, 1987.Decided Nov. 13, 1987.

Appeal from the United States District Court for the District of Minnesota.
Before LAY, Chief Judge, HEANEY, Circuit Judge, and ROSENN,* Senior Circuit Judge.
PER CURIAM.


1
The petition for rehearing by the panel is granted and the opinion of this court previously filed, 827 F.2d 1191 (8th Cir.1987), together with the judgment entered in accordance with it, is vacated and withdrawn.  This case will be held in abeyance pending a decision by the Supreme Court of the United States in Hartigan v. Zbaraz, --- U.S. ----, 107 S.Ct. 267, 93 L.Ed.2d 245 (1987).  In view of the above order the petition for rehearing en banc is denied as moot.


2
SO ORDERED.



*
 The HONORABLE MAX ROSENN, Senior Circuit Judge, United States Court of Appeals for the Third Circuit, sitting by designation